Citation Nr: 0029886	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple skull fractures, including headaches.  

2.  Entitlement to a compensable evaluation for residuals of 
left shoulder fractures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1989 to August 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appellant disagreed and this appeal ensued.  
In March 1997, the Board remanded the issues herein on appeal 
for additional development, which has been accomplished.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (claimant is 
entitled to compliance with Board's remand directives).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  Residuals of left shoulder fractures are manifested by 
complaints of crackling on motion of the left shoulder, 
normal sensory and strength evaluations, normal range of 
motion, and normal x-ray findings.  

3.  Residuals of multiple skull fractures, including 
headaches, are manifested by one non-prostrating headache per 
week and normal neurological findings.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of multiple skull fractures, including 
headaches, are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001, Pub. L. 106-398, § 1611 (2000) (amending 
38 U.S.C.A. § 5107(a)); 38 C.F.R. §§ 4.1, 4.2, 4.124a, 
Diagnostic Codes 8045 (2000).  

2.  The criteria for a compensable evaluation for residuals 
of left shoulder fractures are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. 106-398, 
§ 1611 (2000) (amending 38 U.S.C.A. § 5107(a)); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5200 
to 5203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generally Pertinent Laws and Regulations

VA must assist a claimant in developing all facts pertinent 
to a claim for benefits, which includes requesting 
information from other federal agencies and providing a 
medical examination when it might substantiate entitlement to 
the benefit sought.  VA may decide a claim without providing 
such assistance when there is no reasonable possibility that 
it would aid in establishing entitlement to the benefit 
sought.  Floyd D. Spence National Defense Authorization Act 
for Fiscal Year 2001, Pub. L. 106-398, § 1611 (2000), to be 
codified at 38 U.S.C.A. § 5107(a) (or other relevant 
revisions thereto).  In this case, the Board remanded the 
case in March 1997 for additional development of the record, 
including the scheduling of VA examinations to assess the 
severity of the disabilities at issue.  Those examinations 
were accomplished in May and June 1999.  In addition, the 
appellant identified a private physician from whom he had 
received treatment and signed a release for that physician to 
provide VA with copies of any treatment records.  The RO sent 
two letters to that physician, in August and November 1998, 
asking for copies of any treatment records, but the physician 
did not respond.  On appellate review, the Board sees no 
areas in which further development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II.  Residuals of Multiple Skull Fractures, Including 
Headaches

The appellant was involved in a motor vehicle accident in 
1992 during his period of active service.  The RO established 
service connection for residuals of multiple skull fractures, 
including headaches, in a June 1994 rating decision.  
Residuals of multiple skull fractures, including headaches, 
are currently evaluated as 10 percent disabling in accordance 
with the criteria of Diagnostic Code 8045 for brain disease 
due to trauma.  Pursuant to Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, are rated under the diagnostic codes specifically 
dealing with such disabilities.  Purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304. 

The appellant testified at the hearing in September 1995 that 
the headache pain felt like someone was pounding on his head, 
that he had lost more than a week of work over the previous 
two and a half years, that the headache episodes lasted about 
one hour with use of medication, and that the headaches 
impaired his concentrations, which was important in his 
employment as a computer technician.  Transcript (T.) at 3 to 
7.  However, VA neurologic examination in May 1999, while 
noting that the headaches were holocephalic, indicated no 
impairment in memory or concentration and no abnormal 
neurologic findings.  

The dispositive consideration in this appeal is the 
regulatory bar to a rating in excess of 10 percent for 
headaches resulting from a head injury.  The recent medical 
evaluation confirmed that the veteran's headaches stem from 
the motor vehicle accident in which he received the head 
injury.  Service connection has not been granted for 
migraine.  No neurological abnormalities resulting from the 
head trauma have been medically identified.  Likewise, an 
increase based on neuritis or neuralgia is not possible 
because no nerve disorder has resulted from the accident.  
38 C.F.R. §§ 4.123, 4.124.   Extraschedular consideration is 
not warranted in the absence of frequent hospitalizations or 
marked interference with employment.   38 C.F.R. § 3.321.

III.  Residuals of Left Shoulder Fractures

The disability is currently assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 5203 
for impairment of the clavicle or scapula.  A 10 percent 
evaluation may be assigned for malunion of or nonunion of a 
minor shoulder without loose movement.  A 20 percent 
evaluation may be assigned for nonunion of a minor shoulder 
with loose movement or for dislocation of the shoulder.  
38 C.F.R. § 4.71a.  Where the rating criteria does not 
provide a noncompensable evaluation for a diagnostic code, as 
is the case here, a noncompensable evaluation is assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The appellant was involved in a motor vehicle accident in 
1992 during his period of active service.  The RO established 
service connection for residuals of left shoulder fractures, 
sustained in the motor vehicle accident, in a June 1994 
rating decision.  The RO assigned a noncompensable evaluation 
in large part due to the results of a VA examination in 
September 1993, which revealed no functional defects or 
evidence of deformity or dysfunction at the left shoulder 
fracture site.  In short, at the time of that examination 
there was no suggestion of impairment of the clavicle or 
scapula warranting a compensable evaluation under Diagnostic 
Code 5203.  The appellant argued at a September 1995 hearing 
that that there was impairment, including reduced strength 
and crepitance during movement of the left shoulder joint, 
which he described as his minor shoulder.  T. at 7-11.  On 
orthopedic examination in June 1999, he again complained of a 
crackling sensation in the left shoulder joint made worse by 
cold weather.  That examination, however, found normal motor 
power of the left shoulder, normal sensation, and no 
impingement, instability, crepitance, or guarding.  The 
examiner indicated that there was no pain, weakness, lack of 
endurance, fatigue, or incoordination.  The x-ray study was 
normal and the diagnosis was status post left shoulder 
fracture.  In summary, the VA examination in June 1999 
revealed no symptomatology attributable to the left shoulder.  

On review of the entire record, the Board is of the opinion 
that the findings from the VA examinations in September 1993 
and June 1999 outweigh the appellant's lay testimony set 
forth in the transcript of the September 1995 hearing.  There 
is no indication in these examination findings suggesting 
that the left shoulder disability involves impairment of the 
clavicle or scapula warranting a compensable evaluation.  In 
such cases, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.31.  

The disability might also be rated on impairment of function 
of the left shoulder joint.  The criteria for Diagnostic Code 
5200 for ankylosis of scapulohumeral articulation provide up 
to a 40 percent evaluation for ankylosis involving the minor 
shoulder.  38 C.F.R. § 4.71a.  The record, though, does not 
indicate that the appellant suffers any ankylosis of the left 
shoulder and a compensable evaluation is not warranted 
pursuant to those criteria.  The criteria for Diagnostic Code 
5202 for other impairment of the humerus provides for up to a 
70 percent evaluation for malunion, recurrent dislocation, 
fibrous union, nonunion, and loss of the head of a minor 
shoulder.  38 C.F.R. § 4.71a.  The record, however, is silent 
as to any such symptomatology and a compensable evaluation is 
not warranted pursuant to those criteria.  The criteria of 
Diagnostic Code 5201 for limitation of motion of the minor 
shoulder provides for a 20 percent evaluation for motion 
limited to the shoulder level or to midway between the side 
and the shoulder level, and a 30 percent evaluation for 
motion limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a.  The VA examination in September 1993 did not assess 
the range of motion of the left shoulder, but the examination 
in June 1999 described it as normal, from zero to 180 degrees 
flexion and abduction.  See 38 C.F.R. § 4.71 (standardized 
description of shoulder range of motion is from zero to 180 
degrees flexion and abduction).  Therefore, a compensable 
evaluation is also not warranted pursuant to the  diagnostic 
criteria.  

Because Diagnostic Code 5201 provide for compensation based 
upon limitation of motion, the Board must also analyze 
whether the left shoulder disability includes any additional 
functional loss due to pain on motion.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
appellant testified at his hearing in September 1995 that he 
could lift his arm up without difficulty, T. at 8, but that 
he could not lift 40 or 50 pounds over his head due to his 
disability.  In this case, though, the examinations in 
September 1993 and June 1999 are silent as to any such 
limitation, thereby establishing an inconsistency between the 
medical findings there and the appellant's testimony and 
contentions.  See Caluza, 7 Vet. App. at 511 (Board may 
consider consistency with other evidence submitted on behalf 
of claimant).  In light of this inconsistency, the 
examination findings outweigh the appellant's contentions, 
and the Board concludes that a compensable evaluation is not 
warranted pursuant to 38 C.F.R. §§ 4.40, 4.45.  

For the reasons discussed herein, based on the evidence of 
record, it is the determination of the Board that the 
preponderance of the evidence is against the claim seeking a 
compensable evaluation for residuals of left shoulder 
fractures.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple skull fractures, including headaches, 
is denied.  

Entitlement to a compensable evaluation for residuals of left 
shoulder fractures is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 5 -


